Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 07/13/2020.
Claims 1-13 are examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains The claim recites “characterized in that, by means of at least two key formulas the process parameters associated with at least one further process speed are determined at least partially” (emphasis added). How does one of ordinary skill in the art know how to determine a process speed partially? Indeed if a parameter is “determined” that means the outcome is known. The specification does not make reference to how this is achieved. As such the limitation is not deemed to be enabled.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites “characterized in that, by means of at least two key formulas the process parameters associated with at least one further process speed can be determined at least partially” (emphasis added). How does one of ordinary skill in the art know how to determine a process speed partially? Indeed if a parameter is “determined” that means the outcome is known. The specification does not make reference to how this is achieved. As such the limitation is not deemed to be enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, the claim recites in part “characterized in that, by means of at least two key formulas the process parameters associated with at least one further process speed are determined at least partially” (emphasis added) which renders the claim indefinite because it is unclear how one determines a process speed partially. Clarification is required. The claim will be interpreted as the machine and/or method is operated as a result of calculation assigned to the machine software that enables it to perform a process speed.
Claim 1 recites the limitation "the process speed" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1, the claim recites in part “characterized in that, by means of at least two key formulas the process parameters associated with at least one further process speed are determined at least partially” (emphasis added) which renders the claim indefinite because it is unclear exactly what this at least two formulas are. Clarification is required. The claim will be interpreted as the machine and/or method has a computational component to it that allows the speed of the process to be controlled.
Regarding claims 2, the claim recites in part “the process parameters are interpolated, and preferably linearly interpolated, according to a mathematical rule 
Regarding claim 2, the phrase "and preferably linearly interpolated" (emphasis added) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purposes of examination, this limitation is being treated as a preferred example, but not a positively recited element of the claim.
Regarding claims 6, the claim recites in part “characterised in that the change of speed of the blow moulding machine takes place smoothly” (emphasis added) renders the claim indefinite because the language doesn’t set any definitive metes or bounds on what the applicant is defining as “smoothly” and how this is achieved.
Regarding claims 10, the claim recites in part “characterized in that, by means of at least two key formulas the process parameters associated with at least one further process speed can be determined at least partially” (emphasis added) which renders the claim indefinite because it is unclear how one determines a process speed partially. Clarification is required. The claim will be interpreted as the machine and/or method is operated as a result of calculation assigned to the machine software that enables it to perform a process speed.
Regarding claim 12, the phrase " which is preferably arranged upstream of the blow moulding machine" (emphasis added) renders the claim indefinite because it is 
Regarding claims 7 and 11, the presence of the word “and the like” renders the claim indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope of the claimed subject matter is unclear. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over HEROLD (US 20160257057 A1) in view of Blowing machine operation manual (https://www.doc88.com/p-972466562274.html?r=1, hereinafter referred to as “Doc88” Note: This document and its translation is provided by applicant in the IDS).
Regarding claim 1, HEROLD discloses Method for processing plastic preforms ([0054]-[0055]) and/or plastic containers [0054] and [0017] with at least one first processing device (1), which processes the plastic containers in a first predetermined manner [0055]-[0057], and with at least one second processing device (2), which processes the plastic containers in a second predetermined manner [0068]-[0071] and which is connected upstream or downstream of the first processing device (1) (Fig. 1), wherein the plastic containers are transported by means of a transport device (40, 70 and/or 70’) from one processing device (1) to the other processing device (2) and the at least first processing device (1) and the at least second processing device (2) are coupled to one another (Fig. 1), wherein the first processing device (1) is a blow moulding machine ([0055]) for transforming plastic preforms into plastic containers [0055]-[0062] and 
HEROLD does not teach the process speed of the blow moulding machine is specified by a formula which contains several process parameters which are characteristic for the transforming process, characterised in that, by means of at least 
Doc88 which is a blowing machine operational manual discloses that: slowing down speed by increasing the exhaust time and full pressure time, while reducing the overall temperature of the light box. Furthermore, for every 0.ls change in cycle time, the bottle output changes by about 50 bottles per hour accordingly, and the blowing machine has to make reasonable adjustments to the blowing speed according to the speed of the filling machine. Note: “by means of at least two key formulas the process parameters associated with at least one further process speed are determined at least partially, so that an adjustment of the process speed of the blow moulding machine to a speed of at least one further processing device is enabled and/or a setting of the speed is possible” is interpreted as a computational calculation that accounts for speed (high and low) of the blow moulding machine with respect to the filling machine.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the process of HEROLD to incorporate a process of regulating and adjusting the speed of the transforming process of the blow molding machine with respect to the filling machine as taught by Doc88 in order to allow for controlled movement of the bottles that allows for bottle quality and stability to be observed before further processing.
Herold as modified further teaches:
Regarding claim 2, characterised in that the process parameters are interpolated, and preferably linearly interpolated, according to a mathematical rule between a first key formula which contains a first speed and a second key formula which contains a second speed.
Herold as modified by Doc88 teaches the adjustment of speed and as such a computational analysis is required to determine the different speeds and communicate it to the machine to operate as such. 
therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the process of Herold in view of Doc88 to have the process parameters are interpolated, and preferably linearly interpolated, according to a mathematical rule between a first key formula which contains a first speed and a second key formula which contains a second speed, since it has been held that where the general conditions of a claim are disclosed in the prior art such as computational analysis is required to determine the different speeds and communicate it to the machine to operate.  In re Aller, 105 USPQ 233 Therefore, it would have been obvious through routine experimentation to realize the computational formula as stated above, doing this maximize the controlled movement of the bottles that allows for bottle quality and stability to be observed before further processing.
Regarding claim 3, characterised in that the process parameter which is characteristic for the transforming process is preferably a temperature of the plastic preform, so that an adaptation of the formula takes place with reference to a temperature of the plastic preform (See Doc88 page 1).
Regarding claim 4, characterised in the first speed is a minimum speed of the blow moulding machine (1 of Herold) and the second speed is a maximum speed of the blow moulding machine (1 of Herold as modified above).
Regarding claim 5, characterised in the that the process parameters determined between the key formulas and respective process speeds are stored in a further formula (This is a computational analysis that doc 88 is capable of performing, therefore it would have been obvious through routine experimentation to realize the computational formula as stated above, doing this maximize the controlled movement of the bottles that allows for bottle quality and stability to be observed before further processing).
Regarding claim 6, characterised in that the change of speed of the blow moulding machine (1) takes place smoothly (Doc88 that the adjustment of the speed cannot be done too fast, See English section of page 1 of the attached doc 88)
Regarding claim 7, characterised in that the process parameters which are characteristic of the transforming process are selected from a group of process parameters, which includes a temperature of the plastic preforms, a blow moulding pressure, a transforming time, switching times of the valves, a temperature of the blow mould, a stretching speed and the like (See English section of page 1 of the attached doc 88).
Regarding claim 8, characterised in that, in the event of a change to the process speed of the blow moulding machine (1), heating parameters of a heating device (30) are also changed (See English section of page 1 of the attached doc 88).
Regarding claim 9, characterised in that a change to the heating parameters of the heating device (30) takes place first, and then the speed of the blow moulding machine (25) is changed (See English section of page 1 of the attached doc 88).
Regarding claim 10, HEROLD discloses an Apparatus (3) for processing plastic preforms and/or plastic containers ([0054]-[0055]) with at least one first processing device (1), which processes the plastic containers in a first predetermined manner [0055]-[0057], and with at least one second processing device (2), which processes the plastic containers in a second predetermined manner [0068]-[0071] and which is connected upstream or downstream of the first processing device (Fig. 1), wherein the plastic containers can be transported by means of a transport device (40, 70 and/or 70’) from one processing device (1) to the other processing device (2) and the at least first processing device (1) and the at least second processing device (2) can be coupled to one another (Fig. 1), wherein the first processing device (1) is a blow moulding machine ([0055]) for transforming plastic preforms into plastic containers
HEROLD does not teach the process speed of the blow moulding machine is specified by a formula which contains several process parameters which are characteristic for the transforming process, characterised in that, by means of at least two key formulas the process parameters associated with at least one further process speed are determined at least partially, so that an adjustment of the process speed of the blow moulding machine to a speed of at least one further processing device is enabled and/or a setting of the speed is possible. 
Doc88 which is a blowing machine operational manual discloses that: slowing down speed by increasing the exhaust time and full pressure time, while reducing the Note: “by means of at least two key formulas the process parameters associated with at least one further process speed are determined at least partially, so that an adjustment of the process speed of the blow moulding machine to a speed of at least one further processing device is enabled and/or a setting of the speed is possible” is interpreted as a computational calculation that accounts for speed (high and low) of the blow moulding machine with respect to the filling machine.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the process of HEROLD to incorporate a process of regulating and adjusting the speed of the transforming process of the blow molding machine with respect to the filling machine as taught by Doc88 in order to allow for controlled movement of the bottles that allows for bottle quality and stability to be observed before further processing.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over HEROLD (US 20160257057 A1) in view of Blowing machine operation manual (https://www.doc88.com/p-972466562274.html?r=1, hereinafter referred to as “Doc88” Note: This document is provided by applicant in the filed IDS), and in further view of Grimm (US 20140298100 A1).
Regarding claim 11, HEROLD as modified teaches all the elements of the claimed invention the second processing device (2 of Herold) is selected from a group 
However Herold as modified does not teach a sterilisation device for sterilising the plastic preforms and/or plastic containers.
Grimm teaches it is old and well known to provide a sterilisation device (8) for sterilising the plastic preforms and/or plastic containers as a processing device (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the apparatus of Herold in view of doc88 by incorporating a sterilisation device for sterilising the plastic preforms and/or plastic containers as taught by Grimm. Doing so will provide further means of sterilising the containers ([0077] of Grimm).
Regarding claim 12, HEROLD as modified teaches all the elements of the claimed invention except for a buffering device which is preferably arranged upstream of the blow moulding machine.
Grimm teaches it is old and well known to provide a buffering device (buffer unit as described in [0082]) which is preferably arranged upstream of the blow moulding machine [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the apparatus of Herold in view of doc88 by incorporating a buffer unit as taught by Grimm. Doing so compensate for a short-term failure of any of the processing device ([0082] of Grimm).
Regarding claim 13, HEROLD as modified teaches the process parameters being determined between the key formulas as explained above.
However, Herold as modified is silent with regards to the apparatus having a storage device for storing the process parameters determined between the key formulas.
Grimm teaches it is old and well known to provide a storage device (memory, 16) for storing different machine operational processes and data associated with such processes [0086].
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the apparatus of Herold in view of doc88 by incorporating a storage unit as taught by Grimm. Doing so provides the control system of the apparatus to store data in a memory as reference for future reference and computational analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of processing plastic preforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731